Citation Nr: 1533108	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to a service-connected left knee disability.  

2.  Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the left knee prior to February 24, 2013, and for a compensable rating thereafter.  

3.  Entitlement to a disability rating in excess of 10 percent for limitation of extension of the left knee prior to February 24, 2013, and in excess of 20 percent thereafter.  

4.  Entitlement to a disability rating in excess of 10 percent for instability of the left knee.  

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability, to include as secondary to a service-connected left knee disability.  

6.  Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) from June 2006 and October 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claims were remanded by the Board in December 2012 for further evidentiary development.  

The issues of entitlement to higher ratings for left knee extension, flexion, and instability, entitlement to service connection for a psychiatric disability, and for entitlement to a reopening of a claim for service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The evidence of record demonstrates that low back degenerative disc disease, manifested by nerve root and disc space compensation in the L5-S1 areas, was at least as likely as not caused by service-connected left knee arthritis.  


CONCLUSION OF LAW

Service connection for degenerative disc disease in the lumbar spine is warranted. 38 U.S.C.A. §§ 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Analysis

The Veteran contends that she experiences a low back disability in the form of degenerative disc disease as a consequence of her service-connected left knee pathologies.  

The Veteran's chondromalacia patella with degenerative joint disease is now separately rated based on limitation of extension, flexion, and instability associated with the arthritis in the joint.  In essence, the Veteran has stated that she has significant back problems as a result of the impact of these left knee disabilities, and that such lower extremity problems have caused, at least in part, the development of a chronic low back disorder.  

In September 2010, the Veteran was examined by a VA physician and a secondary relationship between the knees and back was found to not be likely.  As a rationale, the examiner noted that "the record review does not paint a picture of someone whose back pain is chronically increased in severity" by left knee disabilities.  There is no rationale associated with that conclusion, and somewhat confusingly, the examiner did refer to a 2005 neurosurgery consultation which did state that while, in that clinician's opinion, there was not a causal relationship between knee problems and disc herniation, that the left knee issues could "aggravate back pain."  The Board notes that an aggravating relationship would substantiate the claim for service connection in the same manner as a causal one.  

At any rate, the Veteran obtained a VA Disability Benefits Questionnaire and submitted the form to her private physician for an examination of her low back.  This private examination, done within VA protocols, was conducted in June 2014.  It was noted that the Veteran experienced degenerative disc disease in her lumbar spine which was productive of impairments in bending and standing for long periods of time.  The examiner noted that "based on history, the Veteran's degenerative left knee directly caused her thoracolumbar spine to compensate structures of disc space and nerve roots in the L5-S1 areas."  Such "history" as described by this physician is noted in the available post-service VA treatment records.  Indeed, radiculopathy was assessed in August 2009, which specifically suggests neurological involvement of the back dating back several years.  Of note, and additional VA clinical record of August 2010 showed diffuse edema and swelling of the left knee being mentioned in the same treatment record as an assessment of a history of low back pain.  

Given that the 2009 VA examiner noted the potential for involvement of the left knee, at least in an aggravating sense, with the development of low back pathology (by mentioning a 2005 neurology report suggesting such a relationship), the evidence against the Veteran's claim has always seemingly been rather minimal.  The 2014 opinion, which described the anatomical reaction of the development of disc disease to the problems associated with left knee arthritis, confirms that in addition to a potential aggravating relationship, the medical evidence of record supports a finding of a causal relationship between the low back pathology and the service-connected left knee disabilities.  While the 2014 examiner mentions that his examination was based on "history," it is a history of demonstrated back pain and neurological involvement over the course of recent years.  This history is substantiated by VA clinical records, and the examiner's opinion, which fully articulated the medical nature of the low back disc disease in explaining how the knee contributed to its development, is well-rationalized in its nature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As this is the case, the probative evidence of record does demonstrate a secondary relationship between the low back disc disease and the service-connected knee arthritis, and the claim is granted.  


ORDER

Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to a service-connected left knee disability, is granted.


REMAND

Left Knee Extension/Flexion/Instability

The Board, in its December 2012 remand order, instructed the RO to obtain all outstanding VA treatment records for the Veteran from "January 2007 to the present."  While "the present," in such a context, could theoretically indicate a termination of a search for records ending with a December 2012 date, a broader reading of the remand instruction would be to obtain VA records with a termination date as close as possible to the recertification of the appeal to the Board.  Such was the Board's intent when its last remand on these issues was ordered.  

The RO did secure records from December 2006 to January 2013.  The RO, for unknown reasons, retained the Veteran's claims file following this action for some period of time, and in December 2014 (almost two years subsequent to the request for records), the Veteran indicated that there were records addressing the severity of her knees still outstanding.  In particular, she alleged that she continues to have "problems" with her knees necessitating VA treatment at the Salisbury and Charlotte, North Carolina VA Medical Centers VAMC).  She asked that VA obtain those records in consideration of her claims.  

Specifically, she has alleged that records assessing knee disabilities relate to overcompensation of the right knee as due to interference from the left knee.  She specifically noted that these "problems" are affecting her "now," or in other words, that she continually experiences them and has needed additional VA treatment.  The alleged records are specific to multiple issues on appeal (the claim to reopen her claim for service connection for a right knee disability, and also, the claim for higher ratings as regards her service-connected left knee disabilities).  

The RO noted on the Veteran's submission that "all medical information is of record"; however, it is not apparent that, upon notification by the Veteran of additional outstanding treatment records (of which the Veteran, in her December 2014 submission, did specifically ask the RO to obtain), efforts were made to secure any VA treatment records from January 2013 to the present.  As it is 2.5 years subsequent to the date of the last VA treatment records held in the record, and as it appears as if the Veteran has apparently alleged continual treatment at VA which would potentially indicate worsening knee pathology, it is not readily apparent that the RO has secured all outstanding treatment records as directed by the Board in its 2012 remand order.  In that regard, it did not comply with the Board's directives in their entirety, and efforts should be made to locate VA treatment records from January 2013 to the present from both the VAMC Salisbury and VAMC Charlotte.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Right Knee/Psychiatric Disorder

The Veteran was denied reopening of her claim for entitlement to service connection for a right knee disorder, and for entitlement to service connection for a psychiatric disorder as secondary to service-connected left knee disabilities, in a November 2014 rating decision.  In the same December 2014 document in which she alleged continual treatment for right knee issues at VA facilities, she specifically asked the RO to "reconsider" the determinations made the previous month.  She noted that her treatment by VA has included documentation of "overcompensation" of the right knee as due to the disabilities present in the left knee, and she stated that her depression was "caused" by the left knee disabilities, which have allegedly made her less that a "100% whole person."  In other words, she took exception with specific factual determinations made by the RO in its November 2014 rating decision with respect to these issues.  That is, she filed a timely notice of disagreement with the RO's actions.  

The RO re-adjudicated the Veteran's claims in a February 2015 rating decision; however, upon continuing the denials, a statement of the case was not issued to the Veteran and there was no opportunity for her to perfect an appeal to the Board via the submission of a substantive appeal.

When a notice of disagreement has been timely filed, the appellate process is initiated, and a statement of the case must be issued.  The Board determines that the December 2014 submission was a timely notice of disagreement, and the claim must be remanded so that a statement of the case with respect to these two claims can be issued.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from VAMC Salisbury and VAMC Charlotte, North Carolina for the period of January 2013 to the present.  The records should be obtained at the closest proximate point to re-certification to the Board so as to ensure that the evidentiary record is as complete as possible.  Should no records exist after an exhaustive search, so annotate the claims file.  Following the receipt of these records, re-adjudicate the claims currently on appeal.  Should the claims for higher disability ratings for left knee extension, flexion, and instability be denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  

2.  Issue a statement of the case with respect to the issues of entitlement to reopening of a claim for entitlement to service connection for a right knee disability and for entitlement to service connection for a psychiatric disorder.  Allow the Veteran the appropriate amount of time to submit additional evidence in support of her claims and to file a substantive appeal to the Board should she so choose.  Should a substantive appeal be received, conduct all necessary administrative and evidentiary development and certify the appeals to the Board for review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


                   ______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


